Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 EXECUTION COPY AMENDED AND RESTATED EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT (hereinafter the  Agreement ) amended and restated effective November 14, 2008 by and among RAM Holdings Ltd., a Bermuda exempted company ( Holding ), RAM Reinsurance Company Ltd., a Bermuda company (the  Company ), and Vernon M. Endo (the  Executive ). WHEREAS, Holding and the Executive previously entered into an Employment Agreement dated as of November 1, 2003 ( 2003 Agreement ); and WHEREAS, Holding, the Company and the Executive (collectively referred to as the  Parties ) entered into the First Amendment to the Employment Agreement, effective August 10, 2005 (the  First Amendment ); and WHEREAS, Holding and the Company each desiring to secure the services of the Executive for an additional term, and the Executive desiring to accept such employment, entered into an Amended and Restated Employment Agreement dated as of April 26, 2006, embodying the terms of such employment (the  2006 Agreement ); and WHEREAS, Holding, the Company and the Executive wish to continue the employment relationship under this Agreement on the terms and conditions hereinafter set forth, as amended to comply with the requirements of Section 409A of the Internal Revenue Code of 1986, as amended; and WHEREAS, the Parties agree that, except as otherwise specified herein, the terms of the Agreement contained herein shall supersede and replace in its entirety the terms of the 2003 Agreement, the First Amendment and the 2006 Agreement; and WHEREAS, the Executive and the Company each hereby acknowledge that a valid work permit for the Executive has been obtained from the Bermuda Department of Immigration permitting him to perform his obligations herein. NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the receipt and adequacy of which are mutually acknowledged, Holding, the Company and the Executive agree as follows: 1. Definitions . For purposes of this Agreement, the following terms shall have the following meanings: (a)  Base Salary  means the salary provided for in Section 4 or any increased salary granted to the Executive pursuant to Section 4. (b)  Boards  means the Boards of Directors of Holding and the Company. (c)  Cause  means: (i) the Executives commission of any felony; (ii) the Executives gross negligence, willful malfeasance or gross misconduct in connection with his employment hereunder; (iii) a substantial and continual refusal by the Executive in breach of this Agreement to perform the duties, responsibilities or obligations assigned to the Executive pursuant to the terms hereof; (iv) the Executives failure to fully cooperate with a regulatory investigation involving Holding, the Company or any of its Subsidiaries or affiliates; or (v) any one or more acts by the Executive of dishonesty, theft, larceny, embezzlement or fraud from or with respect to Holding, the Company or any Subsidiary. By way of example, termination from employment necessitated by the Executives inability to maintain a valid work permit from the applicable Bermuda governmental authorities after the Executive has used his best efforts to maintain such permit or in connection with a Change in Control does not constitute termination for Cause. Notwithstanding the foregoing, a termination shall not be treated as a termination for Cause unless Holding or the Company shall have delivered a written notice to the Executive within thirty (30) days of the actual knowledge of a majority of the members of the Holdings Board of the occurrence of one or more of such events that may give rise to a termination of employment for Cause and, for an event described in item (iii) above, if capable of being cured, shall not have been cured by the Executive within thirty (30) days of the receipt of such notice and, for an event described in item (iv) above, shall not have been cured by the Executive immediately after receipt of such notice. If Holding or the Company has provided the notice described in the preceding sentence to the Executive on at least two separate occasions which involved substantially similar behavior, Holding or the Company may immediately terminate the Executives employment for Cause upon the occurrence of a third similar event without regard to the notice and cure period described in the preceding sentence. (d)  Change in Control  means: (i) the acquisition by any person, entity or group (as defined in Section 13(d) of the Securities Exchange Act of 1934, as amended), other than by The PMI Group, Inc., of fifty percent (50%) or more of the combined voting power of the then outstanding voting securities of Holding or the Company; (ii) the merger, amalgamation, reorganization, or consolidation of, or share exchange involving Holding or the Company, as a result of which the shareholders of Holding or the Company immediately before such transaction do not, immediately thereafter, own, directly or indirectly, more than fifty percent (50%) of the combined voting power entitled to vote generally in the election of directors of the merged or consolidated company; (iii) a sale of all or substantially all of Holdings or the Companys assets; and (iv) approval by Holding or the Company of the liquidation or dissolution of Holding or the Company, other than a liquidation of the Company into Holding. (e)  Code  means the Internal Revenue Code of 1986, as amended. (f)  Cost of Living Allowance  means the amount paid to the Executive under Section 7(e). (g)  Disability  means the Executives inability to substantially fulfill the positions, duties, responsibilities and obligations set forth in this Agreement because of physical, mental or emotional incapacity that entitles the Executive to long-term disability benefits under the Companys disability plan or policy. (h)  Effective Date  means April 26, 2006. (i)  Good Reason  means a termination of the Executives employment by the Executive for one or more of the following reasons: (i) a reduction in the Executives Base Salary, Cost of Living Allowance or the target bonus opportunity described in Section 5, (ii) Holdings or the Companys removal of the Executive from his position as the President and Chief Executive Officer of Holding and the Company, (iii) a material breach of this Agreement by Holding or the Company, (iv) a material diminution in the Executives duties or the assignment to the Executive of duties that are not materially consistent with those customarily assigned to the President and Chief Executive Officer of a company of the size and nature of Holding or the Company or which do, or would be reasonably expected to, materially impair his ability to function as the President and Chief Executive Officer of Holding and the Company, - 2 - (v) a relocation of the corporate headquarters away from Bermuda, (vi) the refusal of a purchaser of all or substantially all of the assets of Holding or the Company to continue the Executives employment with substantially the same position, title and responsibilities and at least the same compensation as described herein, or (vii) the Executives inability to maintain a valid work permit from the applicable Bermuda governmental authorities after the Executive has used his best efforts to maintain such permit. Notwithstanding the foregoing, a termination shall not be treated as a termination for Good Reason (i) if the Executive shall have consented in writing to the occurrence of the event giving rise to the claim of termination for Good Reason, or (ii) unless the Executive shall have delivered a written notice to the Holdings Board within ninety (90) days of his having actual knowledge of the occurrence of one or more of such events stating that he intends to terminate his employment for Good Reason and specifying the factual basis for such termination, and such event, if capable of being cured, shall not have been cured by Holding or the Company within thirty (30) days of the receipt of such notice. (j)  Holding Board  means the Board of Directors of Holding. (k)  Party  or  Parties  means Holding, the Company and/or the Executive. (l)  Person  means any individual, corporation, partnership, limited liability company, joint venture, trust, estate, board, committee, agency, body, employee benefit plan or other person or entity. (m)  Proceeding  means any threatened or actual action, suit or proceeding, whether civil, criminal, administrative, investigative, appellate or other. (n)  Standard Benefit  means any amounts earned, accrued or owing to the Executive but not yet paid, and receipt of other benefits, if any, in accordance with applicable plans and programs of Holding, the Company or a Subsidiary, provided , however , that in no event shall the Standard Benefit be deemed to include any bonus payments. (o)  Share Option Plan  means the RAM Reinsurance Company Ltd. Stock Option Plan for Management Employees as Amended and Restated Effective August 10, 2005, as may be amended from time to time, or any successor plan, including but not limited to the RAM Holdings Ltd. 2006 Equity Plan. (p)  Subsidiary  means, with respect to Holding, any corporation, partnership, limited liability company or other entity of which (a) if a corporation, fifty percent (50%) or more of the total voting power of shares of stock entitled (without regard to the occurrence of any contingency) to vote in the election of directors thereof is at the time owned or controlled, directly or indirectly, by Holding, or one or more of the other Subsidiaries of Holding, or a combination thereof, or (b) if a partnership, limited liability company or other entity, fifty percent (50%) or more of the partnership, membership or other similar equity ownership interest thereof is at the time owned or controlled, directly or indirectly, by Holding, or one or more of the other Subsidiaries of Holding, or a combination thereof. For purposes hereof, Holding and their Subsidiaries will be deemed to have fifty percent (50%) or more ownership interest in a partnership, limited liability company or business entity if Holding and/or a Subsidiary is/are allocated fifty percent (50%) or more of partnership, limited liability company or other entity gains or losses or control(s) the general partner, managing member or similar managing body of such partnership, limited liability company or other entity. (q)  Term of Employment  means the period specified in Section 2. - 3 - 2. Term of Employment . (a) Holding and the Company agree to continue to employ the Executive under this Agreement, and the Executive accepts such employment, for the period commencing on the Effective Date and ending on March 31, 2009 (the  Expiration Date ). Notwithstanding the foregoing, the Term of Employment shall be earlier terminated upon the termination of the Executives employment, but only in strict accordance with the provisions of Section 9. (b) The Term of Employment shall be extended automatically for one additional year beginning on the Expiration Date (the  Extension Date ) and on each anniversary of the Extension Date thereafter unless and until, not later than six (6) months prior to the Extension Date or any anniversary of the Extension Date, either Holding or the Company, on the one hand, or the Executive, on the other hand, gives written notice to the other Party that the Term of Employment shall not be so extended. A termination of the Executives employment that results from the expiration of the Term of Employment shall not be treated as a termination of employment for any purposes under this Agreement except as specifically noted herein. 3. Positions; Duties; Responsibilities; and Place of Employment . (a) During the Term of Employment, the Executive shall be employed as the President and Chief Executive Officer of Holding and the Company and shall be employed in such other position or positions with Holding and the Company as the Holding Board shall from time to time specify. The Executive, in carrying out his executive duties under this Agreement, shall report to the Holding Board. The Executive, during the Term of Employment, shall be nominated for reelection to the Boards at all elections to the Boards. The Executive shall receive no compensation for his service on the Boards. The Executive agrees to resign from the Boards upon termination of employment with Holding and the Company. While employed by Holding and the Company hereunder, the Executive shall perform his duties at the Companys offices in Bermuda; provided , however , that the Executive shall be required to travel as reasonably necessary in carrying out his duties and obligations hereunder. The Executive is required to work the hours and days necessary to fulfill his executive duties under this Agreement. (b) Notwithstanding anything herein to the contrary, nothing shall preclude the Executive from (i) serving on the boards of directors of a reasonable number of other corporations, subject to prior approval by the Holding Board (which shall not be unreasonably withheld), or the boards of a reasonable number of trade associations and/or charitable organizations, (ii) engaging in charitable activities and community affairs, including political activities, and (iii) managing his personal investments and affairs, provided that such activities do not materially interfere with the proper performance of his duties and responsibilities as the President and Chief Executive Officer or violate Section 13 of this Agreement. 4. Base Salary . Commencing as of the Effective Date, the Company shall pay the Executive an annualized Base Salary of $400,000 during the Term of Employment. Such Base Salary shall be payable at intervals in accordance with the regular payroll practices of the Company applicable to executives, but no less frequently than monthly. The Holding Board shall review the Base Salary no less frequently than annually during the Term of Employment; provided , however , that the Base Salary shall not be decreased during the Term of Employment below the amount set forth above without the Executives consent (including, without limitation, for the purpose of determining benefits due under Section 9). The Executive is a professional or managerial employee whose Base Salary has been calculated to reflect the fact that his regular duties are likely to require him to work on occasion more than forty (40) hours a week. Accordingly, no overtime shall be payable. - 4 - 5. Annual Incentive Awards . The Executive shall be eligible for a combined annual incentive bonus award from Holding and the Company in respect of each calendar year during the Term of Employment. The Executives target annual incentive bonus amount for each such year shall be an amount equal to 125% of his annualized Base Salary for such year. The Executives actual annual incentive bonus amount for each such year may be less than or greater than the target amount depending upon the degree of attainment of criteria, which shall be established by the Boards (or committees of the Boards) in advance of each such year. The Boards (or committees of the Boards) shall determine following the end of each such year whether the criteria for such year have been attained. The Company shall pay the Executive his annual incentive award payment in respect of any year at the same time as bonuses are paid to other executive officers of the Company, but in no event later than fifteen (15) days after receipt by the Boards of the audited consolidated financial statements of Holding and the Company and, if applicable, their Subsidiaries, for the fiscal year for which the bonus is payable and in no event later than the last day of the calendar year following the calendar year for which the bonus is payable. 6. Long Term Incentive Plan; Share Option Award . During the Term of Employment, the Executive shall participate in the Share Option Plan. Subject to the terms of the Share Option Plan and any applicable share option agreement, the number of shares subject to the option and the exercise price per share may be adjusted in the event of a stock split, reverse stock split, reorganization, recapitalization, or other similar event described in the Share Option Plan and/or any applicable share option agreement. The Executive shall be eligible for other or additional long-term incentives in the discretion of the Holding Board (or a committee of the Holding Board). Such other or additional incentive award(s) shall be on a level, and on terms and conditions, that are commensurate with his positions and responsibilities at Holding and the Company and are appropriate in light of corresponding incentive awards to other executives of Holding and the Company. Notwithstanding anything herein to the contrary, the option grant provided for in Section 6 of the 2003 Agreement shall be subject to the terms and conditions of Section 6 of the 2003 Agreement. 7. Other Benefits . (a) Employee Benefits . During the Term of Employment, the Executive shall be eligible to participate in all employee benefit plans, programs and arrangements made available generally to Holdings and the Companys executives in accordance with the terms and subject to the conditions of such plans, programs and arrangements, including, without limitation, share option, profit-sharing, savings (qualified and non-qualified) and other defined contribution retirement plans or programs, medical, dental, hospitalization, vision, short-term and long-term disability and life insurance plans or programs, accidental death and dismemberment protection, travel accident insurance and any other employee welfare benefit plans or programs that may, from time to time, be sponsored by Holding, the Company or by a Subsidiary for the benefit of the Holdings or the Companys employees, including any plans or programs that supplement the above-listed types of plans or programs, whether funded or unfunded; provided , however , that nothing in this Agreement shall be construed to require Holding, the Company or a Subsidiary to establish or maintain any such plans, programs or arrangements, or to prevent Holding, the Company or a Subsidiary from terminating any such plan, program or arrangement in accordance with its terms, except as required by Bermuda law. (b) Perquisites . During the Term of Employment, the Executive shall participate in all fringe benefits and perquisites available to executives of Holding and the Company at levels and on terms and conditions that are commensurate with his position and responsibilities at Holding and the Company. The Executive shall also receive such additional fringe benefits and perquisites as Holding and the Company may, in their discretion, from time to time elect to provide. - 5 - (c) Vacation, Holidays, and Leave . During the Term of Employment, the Executive shall be entitled to vacation, holidays, and leave in accordance with the reasonable practices of Holding and the Company and as required by Bermuda law. (d) Annual Travel . Each year during the Term of Employment, the Executive shall be provided four (4) round-trip tickets between Bermuda and the east coast of the U.S., such tickets to be paid for by the Company and used by the Executive and three other passengers of the Executives choice. (e) Cost of Living Allowance . During the Term of Employment, the Company shall pay the Executive a monthly cost of living allowance of $18,000. (f) Tax Treatment . In the event that, during the Term of Employment, there is an amendment to the Code governing the taxation of income earned by, and/or cost of living/housing allowances paid to, a United States citizen resident in Bermuda that results in both the inclusion in the Executives income subject to U.S. taxation of amounts paid by the Company and not previously subject to such taxation and a decrease in the combined net after-tax Base Salary and Cost of Living Allowance of the Executive, the Company shall increase the amount payable hereunder to the Executive as Base Salary and/or Cost of Living Allowance, as applicable, by an amount such that, with such increase, the combined net after-tax Base Salary and Cost of Living Allowance payable hereunder equals the Executives combined net after-tax Base Salary and Cost of Living Allowance payable hereunder immediately prior to the effective date of any such amendment to the Code. 8. Reimbursement of Business and Other Expenses . (a) The Executive is authorized to incur reasonable expenses in carrying out his duties and responsibilities under this Agreement and the Company shall promptly reimburse the Executive for all such expenses, subject to documentation in accordance with reasonable policies of Holding and the Company. (b) Upon presentation of appropriate vouchers or other expense statements, during the Term of Employment, the Company shall pay for personal tax advice and/or tax return preparation for the Executive (up to a maximum of $7,500 per year). (c) The Company shall be responsible for 100% of any Bermuda payroll taxes applicable to the compensation payable by the Company to the Executive. The Company shall be entitled to make deductions from any payments provided for herein in respect of other amounts that may be required to be withheld from time to time under any applicable income or employment tax laws or similar statutes or other provisions of law then in effect, and, with respect to any non-cash compensation or benefits with respect to which a tax withholding obligation will arise, may require as a condition to receipt of such compensation or benefit that the Executive make arrangements with the Company for the satisfaction of such tax withholding obligation. (d) Upon presentation of appropriate vouchers or other expense statements, the Company shall directly pay or reimburse the Executive (or the Executives family, in the case of the Executives death) for the ordinary and necessary moving expenses (up to a maximum of $50,000) incurred in relocating to the U.S., provided such relocation occurs within six (6) months following a termination of employment due to the expiration of the Term of Employment or a termination of employment with Holding and the Company in accordance with the provisions of - 6 - Section 9(a), 9(b) or 9(d) hereof. The Company will pay or reimburse the Executive for such ordinary and necessary moving expenses no later than the end of the second year following the Executives termination of employment. (e) In addition to the Companys payment of amounts pursuant to Section 8(d), the Company shall pay to the Executive tax gross up payments so that the net amount retained or benefit received by the Executive after payment of U.S. Federal, state and local income and employment taxes and Bermuda payroll taxes (assuming for purposes of calculating such taxes that the Executive is in the respective highest tax brackets) is equal to the agreed amount to be reimbursed; provided , however , that a gross up payment shall not be made with respect to any reimbursement to the extent the related expense is deductible or is otherwise excludible from the Executives taxable income. The dollar limitation set forth in Section 8(d) shall not apply to gross up payments made pursuant to this Section 8(e). In addition to the Companys payment of amounts pursuant to Section 7(e), to the extent that such payments are used by the Executive for housing expenses ( Housing Expenses ) which are deductible or otherwise excludible from the Executives taxable income under U.S. tax law as in effect on the Effective Date, and such law changes subsequent to the Effective Date, the Company shall pay to the Executive tax gross up payments so that the net amount retained or benefit received by the Executive for Housing Expenses after payment of U.S. Federal, state and local income and employment taxes (assuming for purposes of calculating such taxes that the Executive is in the respective highest tax brackets) is equal to the agreed amount to be paid; provided , however , that a gross up payment shall not be made with respect to any payment to the extent the Housing Expenses are deductible or are otherwise excludible from the Executives taxable income. The dollar limitation set forth in Section 7(e) shall not apply to gross up payments made pursuant to this Section 8(e). 9. Termination of Employment . (a) Termination Due to Death . If the Executives employment hereunder is terminated due to his death, his estate or his beneficiaries (as the case may be) shall be entitled to the following: (i) payment of Base Salary, in accordance with the Companys regular payroll practices (based on the Executives rate of annual Base Salary at the time of his death), through the date of his death and for an additional ninety (90) days thereafter; (ii) if earned by the Executive but not yet paid at the time of his death, an annual incentive award for the year prior to the year in which the Executives death occurred, payable in accordance with Section 5; (iii) an annual incentive award for the year in which the Executives death occurs, prorated based on the target annual bonus and the number of days worked in such year, and payable by the Company in a lump sum promptly, but in no event later than the end of the taxable year in which the Executives death occurs or within 90 days following the date of death; (iv) immediate vesting of all share options, with such options remaining exercisable for the remainder of their stated terms; (v) payment of the Standard Benefit; - 7 - (vi) continued participation for three (3) months for each of the Executives dependents in all medical, dental, hospitalization and other employee welfare benefit plans, programs and arrangements in which such dependent was participating as of the date of the Executives death, on terms and conditions no less favorable than those applying on such date, and monthly payments for nine (9) months thereafter of an amount equal to the monthly premiums paid by the Company for such coverage at the time of the Executives termination of employment; and (vii) payment of the Cost of Living Allowance for three (3) months following the Executives death. (b) Termination Due to Disability . If the Executives employment hereunder is terminated due to Disability, the Executive shall be entitled to the following: (i) payment of Base Salary, in accordance with the Companys regular payroll practices (based on the Executives rate of annual Base Salary at the time of the Executives termination of employment), until commencement of long-term disability payments, but in no event for more than one year following the last day of his employment; (ii) if earned by the Executive but not yet paid at the time of his termination of employment, an annual incentive award for the year prior to the year in which the Executives employment terminates due to Disability, payable in accordance with Section 5; (iii) an annual incentive award for the year in which the Executives employment terminates, prorated based on the target annual bonus and the number of days worked in such year, and payable by the Company in a lump sum promptly following the last day of the Executives employment, but in no event later than the end of the taxable year in which the Executives Disability occurs or within 90 days following the date of Disability; (iv) immediate vesting of all share options, with such options remaining exercisable for the remainder of their stated terms; (v) payment of the Standard Benefit; (vi) continued participation for three (3) months for the Executive and each of his covered dependents in all medical, dental, hospitalization and life insurance coverages and in all other employee welfare benefit plans, programs and arrangements in which the Executive and such dependents were participating at the time of the Executives termination of employment, and monthly payments for nine (9) months thereafter of an amount equal to the monthly premiums paid by the Company for such coverage at the time of the Executives termination of employment; and (vii) payment of the Cost of Living Allowance for three (3) months following the last day of the Executives employment. (c) Termination by Holding or the Company for Cause . Holding or the Company may terminate the Executives employment for Cause at any time during the Term of - 8 - Employment. If the Executives employment hereunder is terminated by Holding or the Company for Cause, the Executive shall be entitled to the following: (i) payment of Base Salary and Cost of Living Allowance through the last day of his employment; and (ii) payment of the Standard Benefit. For the avoidance of doubt, no annual incentive awards shall be payable to the Executive upon a termination of the Executives employment under this Section 9(c). (d) Termination Without Cause; Termination by the Executive for Good Reason .
